WINCH, J.
This action was brought in the common pleas court by the company to foreclose a chattel mortgage given to it by Philen on which it claimed a balance of $8. The verdict and judgment were for the defendant.
Various errors alleged to have occurred on the trial are set forth in the petition in error as a ground for reversal of the judgment, but we are not called upon to pass upon any assignment of error because the record discloses that in no event was the plaintiff entitled to recover; it failed to prove its corporate capacity.
The record shows that Philen borrowed $40 of the defendant company; his note called for usurious interest, conceded to amount to 18 per cent, per annum.
This rate was claimed to be lawful under the building and *134loan association laws, bnt plaintiff failed to prove its right to benefit by said laws. The issue of mil tiel corporation was specially raised by the pleadings.
The record shows payment of the $40 with interest at six per cent, even without application of payments to stop interest.
It was said in the case of Smith v. Weed Sewing Machine Co., 26 Ohio St. 562, approved and followed in Brady v. National Supply Co., 64 Ohio St. 267 [60 N. E. 218; 83 Am. St. 753] :
“At common law a corporation, when it sues, need not set forth its title in the declaration; but if issue be taken, it must show by evidence upon the trial, that it is a body corporate, having legal authority to make the contract which it seeks to enforce, if the action be upon contract, or to sue in that character and capacity in which it appears in court. ’ ’
Not having sustained the burden cast upon it" in this respect by the law, a verdict for the defendant might well have been directed, hence no prejudicial error to the plaintiff can be predicated upon the charge. No ruling of the court prevented plaintiff from offering the measure of proof required of it. It follows that the judgment must be affirmed.
Henry and Marvin, JJ., concur.